Opinion issued August 7, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00581-CV
____________

FSP PARK TEN LTD. PARTNERSHIP AS THE PROPERTY OWNERS
AND THE PROPERTY OWNERS, Appellants

V.

THE APPRAISAL REVIEW BOARD OF THE HARRIS COUNTY
APPRAISAL DISTRICT, Appellee




On Appeal from the 189th Distict Court
Harris County, Texas
Trial Court Cause No. 2006-30496




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.